Citation Nr: 0524031	
Decision Date: 09/01/05    Archive Date: 09/13/05

DOCKET NO.  00-20 090	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

Entitlement to service connection for a fungal infection of 
the ears.

Entitlement to an increased initial rating for tinnitus, 
currently evaluated as 10 percent disabling.

Entitlement to a compensable initial rating for bilateral 
hearing loss.

Entitlement to an effective date earlier than February 20, 
1997 for service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Elizabeth Spaur, Associate Counsel


INTRODUCTION

The veteran had active service from September 1963 to 
September 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from October 1999 and November 2001 
decisions by the Department of Veterans Affairs (VA) 
Portland, Oregon, Regional Office (RO).  The October 1999 
rating decision granted service connection for bilateral 
hearing loss and assigned an initial noncompensable rating.  
The November 2001 rating decision granted service connection 
for tinnitus, assigning an initial disability rating of 10 
percent and an effective date of December 17, 1999.  A 
November 2003 decision review officer decision granted an 
effective date of February 20, 1997 for service connection 
for tinnitus.  In addition, the November 2001 rating decision 
denied service connection for a fungal infection of the ears.

The United States Court of Appeals for Veterans Claims 
(Court) issued a decision in Smith v. Nicholson, 19 Vet. App. 
63 (2005), that reversed a decision of the Board that 
concluded that no more than a single 10-percent disability 
evaluation could be provided for tinnitus, whether perceived 
as bilateral or unilateral, under prior regulations.  VA 
disagrees with the Court's decision in Smith and is seeking 
to have this decision appealed to the United States Court of 
Appeals for the Federal Circuit.  To avoid burdens on the 
adjudication system, delays in the adjudication of other 
claims, and unnecessary expenditure of resources through 
remand or final adjudication of claims based on court 
precedent that may ultimately be overturned on appeal the 
Secretary of Veterans Affairs has imposed a stay at the Board 
on adjudication of tinnitus claims affected by Smith.  The 
specific claims affected by the stay include (1) all claims 
in which a claim for compensation for tinnitus was filed 
prior to June 13, 2003, and a disability rating for tinnitus 
of greater than 10 percent is sought; and (2) all claims in 
which a claim for service connection for tinnitus filed prior 
to Jun 10, 1999, was denied on the basis that the veteran's 
tinnitus was not "persistent" for purposes of 38 C.F.R. 
§ 4.87, Diagnostic Code 6260.  Once a final decision is 
reached on appeal in the Smith case, the adjudication of any 
tinnitus cases that have been stayed will resume.

The issue of entitlement to a compensable initial rating for 
bilateral hearing loss is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All evidence necessary for review of the issues of 
entitlement to service connection for a fungal infection of 
the ears and entitlement to an earlier effective dated for 
service connection for tinnitus has been obtained, and the VA 
has satisfied the duty to notify the veteran of the law and 
regulations applicable to the claims, the evidence necessary 
to substantiate the claims, and what evidence was to be 
provided by the veteran and what evidence the VA would 
attempt to obtain on his behalf.

2.  The evidence of record does not reasonably show that the 
veteran has a currently diagnosed fungal infection of the 
ears, which may be associated with his period of service.

3.  An original claim for compensation, which included a 
claim for service connection for tinnitus, was first received 
at the RO on February 20, 1997.


CONCLUSIONS OF LAW

1.  A fungal infection of the ears was not incurred in or 
aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2004).

2.  The legal criteria for an effective date earlier than 
February 20, 1997, for the award of service connection for 
tinnitus have not been met. 38 U.S.C.A. §§ 5103, 5103A, 5110 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.400 (2004)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist

During the pendency of this appeal, on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
The Act is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  The new law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of the VA with respect to the duty 
to assist claimants in the development of their claims.  
First, the VA has a duty to notify the appellant and 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West 2002 & Supp. 2005).  
Second, the VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103A (West 2002).  

The VA has promulgated revised regulations to implement these 
changes in the law.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2002)).  The intended effect of the new 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits, or who 
attempts to reopen a previously denied claim.

The Board finds that the VA's duties under the law and 
recently revised implementing regulations have been 
fulfilled.  The veteran was provided adequate notice as to 
the evidence needed to substantiate his claims.  The Board 
concludes the discussions in the rating decision, the 
statement of the case (SOC), and letters sent to the veteran 
informed him of the information and evidence needed to 
substantiate the claims and complied with the VA's 
notification requirements.  The SOC considered the merits of 
the substantive issues.  The communications, such as a letter 
from the RO dated in October 2001, provided the veteran with 
an explanation of what evidence was to be provided by the 
veteran and what evidence the VA would attempt to obtain on 
his behalf.  See generally Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  The letter specifically advised the veteran 
to "send us the evidence we need as soon as possible."  The 
SOC advised him of the evidence that had been obtained and 
considered.  The RO also supplied the appellant with the 
applicable regulations in the SOC.  The basic elements for 
establishing the claims have remained unchanged despite the 
change in the law with respect to duty to assist and 
notification requirements.  The VA has no outstanding duty to 
inform the veteran that any additional information or 
evidence is needed. 

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issues on appeal has been 
obtained.  A review of the file shows that the RO made 
appropriate efforts to attempt to obtain all relevant 
evidence.  The evidence includes the veteran's service 
medical records and post service treatment records.  The 
veteran was afforded VA examinations.  He has declined a 
hearing.  The Board does not know of any additional relevant 
evidence that is available but has not been obtained.  For 
the foregoing reasons, the Board concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the claims.  The Board finds that 
the evidence of record provides sufficient information to 
adequately evaluate the claim.  Therefore, no further 
assistance to the appellant with the development of evidence 
is required.  

The Board notes that in Mayfield v. Nicholson, No. 02-1077 
(U.S. Vet. App. April 14, 2005), the Court noted, citing 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II), that a VCAA notice must be provided to a claimant before 
the initial unfavorable [agency of original jurisdiction 
(AOJ)] decision.  A VCAA notice was provided to the veteran 
before the RO decision regarding the claims for entitlement 
to service connection for a fungal infection of the ears and 
entitlement to an earlier effective date for the grant of 
service connection for tinnitus.

Additionally, in the Pelegrini decision, the Court also held, 
in part, that a VCAA notice consistent with 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This new 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).

In this case, although the VCAA notice letter that was 
provided to the veteran does not contain the "fourth 
element," the Board finds that the veteran was otherwise 
fully notified of the need to give to VA any evidence 
pertaining to his claim.  By various informational letters, 
an SOC, and its accompanying notice letter, the AOJ satisfied 
the fourth element of the notice requirements.

In the circumstances of this case, a remand to have the RO 
take additional action under the VCAA and the new 
implementing regulations would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on the VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on the VA with no benefit flowing to the veteran are 
to be avoided).  The VA has satisfied its obligation to 
notify and assist the claimant in this case.  Further 
development and further expending of the VA's resources are 
not warranted.  Taking these factors into consideration, 
there is no prejudice to the claimant in proceeding to 
consider the claim on the merits.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).

II.  Service Connection for Fungal Infection of the Ears

Factual Background

Service medical records do not reflect complaints, findings 
or treatment associated with an ear disorder.

An August 1975 private treatment note reported complaints of 
right ear pain.  The diagnosis was acute external otitis and 
otitis media.  An October 1978 private treatment note 
indicated that the veteran was being seen for complaints 
associated with the right ear.  The veteran reported that he 
had similar episodes in the past, which dated back to his 
period of military service.  The diagnosis was resolving 
external otitis of the right ear.

An April 1997 VA examination report noted that the veteran 
indicated he first developed an ear fungus in 1965.  The 
veteran reported that the problem recurred approximately 
three to four times during service.  He stated he has 
continued to have ear problems since service.  The examiner 
noted that he could find no active ear disease on 
examination.

An October 2001 VA examination report noted that there was no 
claims folder for review.  The veteran reported the onset of 
his ear symptoms was in 1965.  His chief complaint was deep 
pain in the ear canal.  The examiner noted that a culture and 
sensitivity swab was taken from each ear.  The diagnosis was 
chronic, intermittent, bilateral earache.

A November 2001 statement from R.T., a friend who served with 
the veteran, noted that he served with the veteran from 1964 
to 1965.  He stated that he remembered the veteran 
complaining of ear pain and seeking treatment aboard ship.  
R.T. stated that the veteran was diagnosed with an ear 
fungus.


Criteria

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131.  Service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2004).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Analysis

The Court has held that in order to establish service 
connection, there must be evidence of both a service-
connected disease or injury and a present disability which is 
attributable to such disease or injury.  See Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).

The Court has also held that generally, to prove service 
connection, a claimant must submit (1) medical evidence of a 
current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  See Pond v. West, 12 Vet. App. 341, 346 
(1999); see also Rose v. West, 11 Vet. App. 169, 171 (1998).

A review of the clinical evidence indicates that the veteran 
does not currently have an ear disorder for which service 
connection may be granted.  The April 1997 VA examination 
report noted that no active ear disease was found on 
examination.  The October 2001 VA examination report noted 
that the veteran had a chronic, intermittent, bilateral 
earache.  However, no other ear disease was diagnosed, and no 
clinical pathology underlying the veteran's complaints of ear 
pain was noted.  The Board notes that pain is not, of itself, 
a disorder for which service connection may be granted.  See 
Sanchez-Benitez v. Principi, 259 F.3d 1356, 1361 (Fed. Cir. 
2001) (unless a veteran suffers from an underlying disability 
or condition, such as loss of normal body working movements, 
joint disability, or muscle disability, then pain otherwise 
experienced is not a compensable disability).

The Board is aware of R.T.'s statement, which supports the 
veteran's contentions that he was treated for complaints 
associated with his ears during service.  However, in the 
absence of a currently diagnosed disorder for which service 
connection may be granted and that may be associated with any 
inservice complaints, service connection for a fungal 
infection of the ears is denied.

III.  Earlier Effective Date for Grant of Service Connection 
for Tinnitus

Factual Background

The veteran was discharged from service on September 1, 1967.

An original claim for entitlement to service connection for 
tinnitus was received by the RO on February 20, 1997.

A July 1997 rating decision denied service connection for 
bilateral tinnitus.  The veteran perfected his appeal with 
regard to that issue.  An August 1999 Board decision denied 
service connection for tinnitus.

In a December 1999 statement the veteran requested that his 
claim for entitlement to service connection for tinnitus be 
reopened.  A November 2001 rating decision granted service 
connection for tinnitus, effective December 17, 1999.

The veteran filed a notice of disagreement with regard to the 
effective date for the grant of service connection for 
tinnitus in May 2002.

A November 2003 decision review officer decision granted an 
earlier effective dated for service connection for tinnitus.  
The new effective date was February 20, 1997.

In his January 2004 Form-9, Appeal to the Board of Veterans' 
Appeals, the veteran stated that since he has experienced 
tinnitus since service, and since he sought private treatment 
shortly after service, he is entitled to an effective date at 
least back to 1970.  The veteran did not supply such private 
treatment records, and did not identify them with any degree 
of specificity so as to allow VA to attempt to obtain them on 
his behalf.

Criteria

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 (West 2002) and 38 C.F.R. § 
3.400 (2004).  Unless specifically provided otherwise, the 
effective date of an award based on an original claim for 
service connection "shall be fixed in accordance with the 
facts found, but shall not be earlier than the date of 
receipt of application therefore."  38 U.S.C.A. § 5110(a) 
(West 2002).  The implementing regulation clarifies this to 
mean that the effective date of an evaluation and an award of 
compensation based on an original claim "will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is the later."  38 C.F.R. § 3.400 (emphasis added).

With a claim for service connection, the effective date of an 
award will be (1) the day following separation from active 
service or the date entitlement arose if the claim is 
received within one year after separation from service or (2) 
the date of receipt of claim or date entitlement arose, 
whichever is later.  38 C.F.R. §§ 3.400(b)(2)(i) (2004) 
(emphasis added).

Analysis

After having carefully reviewed the evidence of record, the 
Board finds that entitlement to an effective date earlier 
than February 20, 1997, for the award of service connection 
of tinnitus is legally precluded.  The reasons follow.

The record reflects that the veteran was discharged from 
service on September 1, 1967.  An original claim for 
entitlement to service connection for tinnitus was received 
on February 20, 1997.  The veteran has not contended that any 
claims were filed prior to this date.  This date far exceeds 
the one-year period following his discharge from service, and 
would not allow an effective date of September 1, 1967, for 
the grant of service connection.  38 C.F.R. § 3.400(b)(2)(i).  
The Board is aware that the veteran has not argued that he 
warrants service connection as of the day following his 
discharge from service, but is addressing this matter 
nevertheless.

Applying the statute and the regulations cited above, the 
veteran is not entitled to an effective date earlier than 
February 20, 1997, for the award of service connection. The 
statute states that the effective date of an award based on 
an original claim for service connection "shall not be" prior 
to the date of receipt of claim.  The regulation states that 
if the claim is not received within one year following 
separation from service, then the effective date is the date 
of claim or date entitlement arose, whichever is later.  38 
C.F.R. § 3.400 and 3.400(b)(2)(ii).  Thus, even if the Board 
conceded that entitlement would have arisen as of 1970, when 
the veteran reported he was receiving treatment for tinnitus, 
the date of the original claim is February 20, 1997, and, 
thus, the later date is the controlling effective date under 
the factual circumstances of this case.  See id.; see also 38 
U.S.C.A. § 5110(a) (effective date of original claim shall 
not be earlier than the date of receipt of application 
therefore).  Further, the Court has acknowledged that the 
effective date based on an award of service connection is not 
based on the date of the earliest medical evidence 
demonstrating a casual connection, but on the date that the 
application upon which service connection was eventually 
awarded was filed with VA.  LaLonde v. West, 12 Vet. App. 
377, 382 (1999) citing Hazan v. Gober, 10 Vet. App. 511 
(1997); Washington v. Gober, 10 Vet. App. 391 (1997), and 
Wright v. Gober, 10 Vet. App. 391 (1997).  Based on the facts 
in this case, an effective date earlier than February 20, 
1997, is legally precluded.  See 38 U.S.C.A. § 5110(a); 38 
C.F.R. § 3.400(b)(2)(i).

ORDER

Entitlement to service connection for a fungal infection of 
the ears is denied.

Entitlement to an effective date earlier than February 20, 
1997 for service connection for tinnitus is denied.


REMAND

The veteran was last afforded a VA examination in October 
2001.  However, in a July 2005 statement the veteran's 
representative reported that the veteran's hearing had 
worsened since his last VA examination and requested a new 
examination be conducted to determine the current level of 
disability associated with the veteran's service-connected 
bilateral hearing loss.

Accordingly, the claim is REMANDED for the following:

1.  The veteran should be afforded a VA 
examination appropriate to determining 
the current level of disability 
associated with the veteran's bilateral 
hearing loss.  The claims folder and a 
separate copy of this remand should be 
made available to the examiner for 
review.

2.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the veteran 
and his representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


